Citation Nr: 1455582	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-24 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for malignant neoplasm of the brain.

2.  Entitlement to an effective date after October 1, 2011, for termination of special monthly pension benefits based on need for aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The issue of service connection for malignant neoplasm of the brain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 2011, the Veteran was awarded disability benefits from the Social Security Administration and the monthly payments from the Social Security Administration are considered countable income.
 
2.  The Veteran's special monthly pension benefits based on need for aid and attendance was terminated, effective October 1, 2011.

3.  The Veteran first received payment for disability benefits from the Social Security Administration on October 19, 2011.


CONCLUSION OF LAW

An effective date of November 1, 2011, for termination of special monthly pension benefits based on need for aid and attendance, is warranted.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.23, 2.262, 3.271, 3.272, 3.660 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of his or her willful misconduct.  The Veteran had qualifying wartime service; as such, he is eligible for a rate of pension set by law, reduced by the amount of his countable income.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  

In the rating decision on appeal, the Veteran was granted special monthly pension based on need for aid and attendance, effective April 25, 2011 to October 1, 2011.  The Veteran's payment of special monthly pension benefits was terminated on October 1, 2011, because the RO determined that his countable income exceeded the maximum applicable rate on September 1, 2011, the date he was entitled to Social Security Administration (SSA) benefits.  However, the Veteran argues that his special monthly pension benefits should not have been terminated until November 1, 2011 because he did not actually receive the SSA benefits until October 19, 2011.  For the reasons explained below, the Board agrees.

The Board notes that income eligibility for pension, and the amount of any pension payable, is determined by subtracting the Veteran's annual countable family income from the maximum annual pension rate (MAPR) applicable to the Veteran's circumstances.  In determining the Veteran's annual countable family income or IVAP, payments of any kind from any source shall be counted as income during the twelve-month annualization period in which received, including disability insurance under Title II of the Social Security Act which will be considered income as a retirement benefit.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a); 38 C.F.R. § 3.262(f).

The Veteran claims that he is entitled to another month of VA special monthly pension benefits and a later termination date because he did not receive payment from the SSA until October 19, 2011, even though his eligibility for SSA benefits was established in September 2011 and the October 19, 2011 payment included payment of benefits for both September and October.  

Where reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective from the end of the month in which the increased income occurred.  38 C.F.R. § 3.660(a)(2).  Although entitlement to SSA benefits began in September 2011 and the SSA stated that they paid the Veteran for the month of September 2011, the Veteran's income based on these benefits did not actually increase until October 19, 2011, when he received payment.  Since the evidence reflects that the Veteran's income exceeded the maximum annual income limitation beginning October 19, 2011, his award was not appropriately terminated on October 1, 2011.  Resolving all doubt in favor of the Veteran and noting that no applicable regulations preclude a later effective date, entitlement to an effective date of November 1, 2011, for termination of special monthly pension benefits based on need for aid and attendance is warranted.  


ORDER

An effective date of November 1, 2011, for termination of special monthly pension benefits based on need for aid and attendance is granted.


REMAND

On the claim of service connection for malignant neoplasm of the brain, the evidence of record is insufficient to decide the material issues of fact, pertaining to exposure to environmental or chemical hazards in the Southwest Asia Theater of operations during the Persian Gulf War from January 1990 to June 1990 and further factual development is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for malignant neoplasm of the brain.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  Request the Veteran's complete service personnel records in order to verify his assigned unit while serving in the Southwest Asia Theater of operations during the Persian Gulf War from January 1990 to June 1990.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran. 

3.  Request from the appropriate custodian the level of known exposure to environmental or chemical hazards for the Veteran's assigned unit in the Southwest Asia Theater of operations during the Persian Gulf War from January 1990 to June 1990.

4.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the etiology of his malignant neoplasm of the brain.  The file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that malignant neoplasm of the brain is related to active service, including any confirmed in-service exposure to environmental or chemical hazards during the Southwest Asia theater of operations during the Persian Gulf War from January 1990 to June 1990.  

The examination reports must include a complete rationale for all opinions expressed.  If an examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


